Citation Nr: 0303551	
Decision Date: 02/06/03    Archive Date: 03/10/03

DOCKET NO.  96-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 1993, 
for a combined 100 percent disability evaluation.

2.  Entitlement to an effective date prior to May 19, 1993, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an effective date prior to August 1, 1991, 
for clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions by the Detroit, Michigan, Regional Office 
(RO).


FINDINGS OF FACT

1.  In May 1992, the veteran applied for a clothing 
allowance, and that is the earliest hard application of 
record.  VA computer systems reflect VA's receipt of a claim 
in 1991.

2.  In a statement dated May 19, 1993, received on May 25, 
1993, the veteran first applied for service connection for 
PTSD.

3.  A May 1994 RO decision granted service connection for 
PTSD effective May 19, 1993.

4.  In July 1994, the veteran was notified that his 
application for a clothing allowance had been approved.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 19, 
1993, for service connection for PTSD, have not been met.  38 
U.S.C.A. §§ 5103A, 5107(b), 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400, (a) (2002).

2.  The criteria for an effective date earlier than August 1, 
1991, for a clothing allowance, have not been met.  38 
U.S.C.A. §§ 1162, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 3.810 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during to this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, a June 1995 RO letter and a February 1996 
Statement of the Case advised the veteran that the effective 
dates for the clothing allowance and for service connection 
for PTSD, respectively, were based, in essence, on the date 
the that the evidence of record showed that a claim for each 
was filed.  The evidence of record includes the service 
medical records, transcripts from November 1997 and April 
2002 hearings, records from non-VA health care providers the 
veteran identified, VA in- and outpatient treatment records 
and examination reports, VA vocational rehabilitation 
records, records from the Social Security Administration, and 
statements and written argument from the appellant and his 
representatives.  Finally, in a November 2002 letter, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board, but he has not responded to the 
letter.

The location of probative evidence, not included in the file, 
has not been identified.  The Board is unaware of the 
location of any such evidence, and finds that all available 
probative evidence has been obtained and is of record.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain, and any 
failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA, and turns now to the merits of the claim.

Turning now to the law generally applicable to the effective 
date for awards, the effective date for service connection is 
determined by the facts found, but it can be no earlier than 
the later of the date the claim was received or the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.157(a), 3.400 (a), (b)(2).

With regard to the claim of entitlement for an earlier 
effective date for service connection for PTSD, the files 
include a statement from the veteran, dated May 19, 1993, and 
stamped received on May 25, 1993, wherein the benefit was 
claimed.  A May 1994 RO decision granted service connection 
for PTSD effective May 19, 1993.

The veteran contends, however, that his mental state was the 
same on the date of his separation from active duty as it is 
now.  Hence, since PTSD has now been diagnosed, he argues 
that the effective date for service connection for PTSD 
should be the day after his separation from service.  In 
essence, he contends that the effective date should be the 
date the disorder became manifest, i.e., the date entitlement 
arose.  The Board can understand his contention.  The law, 
however, provides that entitlement alone, that is, meeting 
the service-connection requirements, does not warrant payment 
of the benefit.  Rather, the law is clear that a claim must 
be filed before VA benefits can be paid.  38 C.F.R. § 3.151.  
The effective date is the later of the date entitlement arose 
or the date the claim was received.  Assuming, without 
deciding that entitlement arose upon separation from service, 
a claim of entitlement to service connection was still not 
received until May 25, 1993.  Hence, May 25, 1993, is the 
earliest effective date permitted by law.  It is unclear why 
the RO assigned, as an effective date, the date the claim was 
signed by the veteran instead of the date the claim was 
received.  The Board need, not, however, answer that 
question.

In a January 2003 Informal Hearing Presentation, the 
representative noted the veteran's April 2002 testimony that 
he filed a claim for service connection for PTSD at a Vet 
Center, and that Vet Center records have not been obtained.  
The veteran's testimony in April 2002, however, directly 
contradicts his November 1997 testimony before the RO where 
he specifically denied ever having been to a Vet Center.  At 
that hearing, he said he attended two "rap sessions" at the 
VA hospital with veterans who had substance abuse problems.  
(See transcript at pages 23-4.)  The January 1998 Board 
remand directed the RO to obtain the veteran's pre-1991 VA 
hospital records, and those records have been obtained and 
closely scrutinized.  They do not, however, include a claim 
of entitlement to service connection for PTSD.  Moreover, 
even if a claim was filed, the record does not even suggest a 
psychiatric disorder, or reference by health care providers 
to psychiatric pathology to include PTSD.  Rather, the record 
shows that at a January 1969 examination the veteran was 
psychiatrically normal, and an April 1990 mental status 
examination showed no evidence of a psychiatric disorder.

Further, even if the veteran had reported psychiatric 
problems at a Vet Center or at a VA hospital, and even if 
these records had shown evidence of a psychiatric disorder, 
the records would be unavailing here as they have no bearing 
on the issue of the effective date for service connection for 
PTSD.  In this respect, treatment records may constitute a 
claim where service connection had previously been denied or 
granted, i.e., a claim for an increased evaluation where 
service connection had previously been granted, or a claim to 
reopen where service connection had previously been denied.  
They could not, however, as is the situation in this case, 
constitute an original claim for service connection.  
38 C.F.R. § 3.157.

Perhaps the representative believed that such reports would 
constitute an informal claim that would establish an earlier 
effective date.  Such reports to health care providers could 
constitute an informal claim only if they included an 
expressed intent to claim VA benefits and were not mere 
reports of history.  See Dunson v. Brown, 4 Vet. App. 327, 
329-30 (1993).  Further, to constitute an informal claim, the 
RO must receive the reports and send the veteran a claim form 
which he must complete and return within a year.  38 C.F.R. 
§ 3.155.  Currently, under the "constructive notice" 
doctrine such reports to health care providers would be 
deemed to be known to the RO even if the RO was totally 
unaware of their existence.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  However, Bell does not apply to reports the 
veteran made to health care providers prior to July 21, 1992, 
the date of the Bell decision because it has no retroactive 
application.  Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 
in the absence of evidence of some communication by the 
veteran to VA, indicating an intent to claim entitlement to 
service connection for PTSD, an earlier effective date is not 
warranted.

With respect to the claim of entitlement to an earlier 
effective date for a clothing allowance the law provides that 
the effective date for an initial clothing allowance is the 
August 1 upon which the veteran first meets the clothing-
allowance requirements if application for the allowance is 
filed within the subsequent year, i.e., before the following 
July 31.  38 C.F.R. § 3.810(c)(1).  The requirements for the 
clothing allowance are:  (1) the veteran has lost, or has 
lost the use of, a hand or foot, (2) an orthopedic or 
prosthetic device has been prescribed for that loss, and 
(3) the device prescribed tends to wear or tear clothing.  A 
clothing allowance is also authorized if medication 
prescribed for a service-connected skin disorder causes 
irreparable damage to outer garments.  38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810(a).  

However, entitlement alone, i.e., meeting the clothing-
allowance requirements, does not warrant payment of the 
benefit because a claim must be filed before VA benefits can 
be paid.  38 C.F.R. § 3.151.  In the case of the clothing 
allowance, if the veteran does not apply for it before the 
July 31 following the first August 1 upon which he qualifies 
for it, then the effective date is the next August 1 after 
the application is filed if the veteran still qualifies for 
the clothing allowance on that August 1.  38 C.F.R. 
§ 3.810(c)(1).

The law authorizing the payment of a clothing allowance was 
enacted on June 30, 1972.  See Pub. L. 92-328, Title 1, § 
103(a).  In this case, the evidence of record shows that the 
veteran qualified for the clothing allowance on August 1, 
1972.  If he had submitted an application for it before July 
31, 1973, the effective date would have been August 1, 1972.  
Since, however, he did not claim a clothing allowance until 
May 1992, the effective date should have been August 1, 1992.  

It is not clear why the RO assigned an effective date of 
August 1, 1991, i.e., one year prior to the date the 
application was filed.  The Board acknowledges that a VA 
computer system did reflect the filing of a claim in 1991.  
(See Report of Contact dated October 24, 1994.)  A hard copy 
of that purported claim is not, however, of record, and the 
Board finds that the assignment of an August 1, 1991 
effective date can only be justified under the doctrine of 
reasonable doubt.  Without some other evidence that VA 
actually received an earlier application the application the 
doctrine of reasonable doubt precludes granting the benefit 
sought on appeal because the preponderance of the evidence is 
against the claim.  

In his December 1994 Notice of Disagreement, the veteran 
contended that the effective date for the clothing allowance 
should be the date of separation from service.  The basis for 
that contention was his contention that he received a vehicle 
allowance in 1969, and had applied for a clothing allowance 
at the same time.  The veteran's representative, in a June 
1995 letter, indicated he had reviewed the claim file, and 
noted that it did not include a clothing-allowance 
application dated between 1968 and 1991.  In June 1995, the 
RO advised the veteran that records did not reflect an 
earlier application for a clothing allowance, so an earlier 
effective date could not be assigned.

In a July 1995 statement, the veteran contended that he 
applied for an automobile allowance in 1969, and recalled 
that he applied for a clothing allowance at the same time.  
The Board notes that the file includes an Application for 
Automobile or Other Conveyance, VA Form 21-4502, signed by 
the veteran on February 5, 1969, and an RO letter, dated 
September 11, 1969, notifying him that the application had 
been approved.  It seems unlikely that the application for 
the clothing allowance, if submitted at the same time as the 
automobile application, disappeared from the file while the 
automobile application remained.  In any event, however, a 
clothing-allowance application could not have been submitted 
in 1969 because enabling legislation for the clothing 
allowance was not passed until 1972.  See Pub. L. 92-328.  

The Board notes that in his November 1997 testimony the 
veteran stated that he completed the clothing-allowance 
application and gave it to VA staff when he was hospitalized 
in 1972.  Again, those 1972 hospital records have been 
obtained and closely scrutinized, to no avail, for a 
clothing-allowance claim.  That is not surprising in view of 
the fact that the veteran was hospitalized from March 8 to 
March 20, 1972, but the enabling legislation, now codified at 
38 U.S.C.A. § 1162, only became effective June 30, 1972.  
Thus, he could not have submitted a clothing-allowance claim 
while hospitalized in March 1972.

In the January 2003 Informal Hearing Presentation, his 
representative contended that VA failed to notify the 
veteran, and had a duty to do so, of the change in law.  
However, VA had no duty to notify the veteran of the change 
in law because unlike, for example, 38 U.S.C.A. § 7722(c), 
38 U.S.C.A. § 1162 did not impose one.  Wells v. Brown, 3 
Vet. App. 307, 309 (1992).  The regulation provides that, 
when the veteran is notified of the initial determination of 
service connection for a qualifying disability, he may apply 
for the clothing allowance within one year of that 
notification and the effective date will be the August 1 
prior to the date the application was received.  38 C.F.R. 
§§ 3.810(c)(2).  But in this case, the veteran was notified 
of the initial determination of service connection in 1969 
before a clothing allowance was even authorized.

The representative further contended that, in view of VA's 
failure to notify the veteran of the change in law, and in 
view of 38 C.F.R. § 3.114(a), the effective date for the 
clothing allowance should be August 1, 1990.  The regulation 
cited, 38 C.F.R. § 3.114(a), was adopted pursuant to 
38 U.S.C.A. § 5110(g) and provides that, where a claim is 
reviewed more than one year after the effective date of a 
liberalizing law, benefits may be authorized for one year 
prior to the date of the request.  38 C.F.R. § 3.114(a)(3).  
In this case, the veteran was given the benefit of 38 C.F.R. 
§ 3.114, whether or not the RO said as much in a decision or 
a Statement of the Case, because the effective date 
established, August 1, 1991, is one year prior to the 
effective date otherwise provided by 38 C.F.R. § 3.810(c).

Hence, the benefits sought on appeal must be denied.

In reaching these decisions the Board acknowledges the costly 
sacrifice that the veteran made on the field of battle, and 
again expresses its thanks to him for his service to the 
United States.


ORDER

Entitlement to an effective date prior to May 19, 1993, for 
service connection for PTSD, is denied.

Entitlement to an effective date prior to August 1, 1991, for 
a clothing allowance, is denied.


REMAND

When the RO granted service connection for PTSD and assigned 
a 50 percent evaluation, the veteran's combined evaluation 
was increased from 90 to 100 percent.  The veteran contended 
that his psychiatric disorder arose in service and, since the 
psychiatric disorder resulted in a 100 percent evaluation, he 
was entitled to an earlier effective date for the combined 
100 percent evaluation.  The RO framed the issues on appeal 
as two separate ones-earlier effective date for PTSD and 
earlier effective date for a 100 percent evaluation.  
However, only the issue of earlier effective date for PTSD 
was addressed because, if an earlier effective date was 
granted for PTSD, it would result in an earlier effective 
date for the 100 percent evaluation.

In the January 2003 Informal Hearing Presentation, the 
veteran's representative raised the issue of clear and 
unmistakable error in evaluations assigned in 1969 for 
bilateral tibia fractures.  He also contended that service 
connection should have been granted in 1969 for Muscle Group 
III.  The veteran in September 2002 also raised entitlement 
to an earlier effective date for skin scars due to shell 
fragment wounds to include clear and unmistakable error.

Obviously, the clear-and-unmistakable-error claims have not 
been adjudicated by the RO, and the Board may not adjudicate 
them in the first instance.  38 U.S.C.A. § 7104(a); Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Since the adjudication of 
those claims could affect the issue of earlier effective date 
for the 100 percent evaluation, the appeal of that issue is 
inextricably intertwined with the clear-and-unmistakable-
error claims.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should adjudicate the clear-and-
unmistakable-error claims made by the 
veteran's representative in the January 
2003 Informal Hearing Presentation, as 
well as the clear and unmistakable error 
claim raised by the veteran regarding the 
grant of service connection for scars.  
If the adjudication thereof does not 
result in an earlier effective date for 
the combined 100 percent evaluation that 
is satisfactory to the veteran, issue a 
Supplemental Statement of the Case and 
then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


